DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed Jan 24, 2022 fully considered.  However, these arguments are moot in light of the IDS filed Dec 30, 2021.  In particular, the art cited in that IDS are more relevant than the cited art and a new ground(s) of rejection is made in response to that IDS.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites 
wherein the resistivity of the top portion and the lateral extent of the top portion and the resistivity of the bottom portion and the lateral extent of the bottom portion are configured to provide both suppression of common mode signals, and reduction of RF absorption loss for non-common mode RF signals.
It is not clear how the resistivity of the top portion and the lateral extent of the top portion and the resistivity of the bottom portion and the lateral extent of the bottom portion are “configured” to achieve the results recited in the claim.  In other words, it is not clear what range of resistivities and what lateral extent of the top and bottom portions provide this functionality,  
The Examiner suggests that the claim be amended to recite the resistivities and the lateral extents that result in the desired functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by the paper by Yao entitled “Experimental and Numerical Study of Electrical Crosstalk in Photonic Integrated Chips”

claim 1, Yao teaches a photonic integrated circuit (PIC) (FIG. 1: PIC) comprising:
a semiconductor substrate (FIG 1: substrate on which elements are mounted; FIG. 2, on-chip interconnect: p-InP) comprising 
a top portion (FIG. 2, on-chip interconnect: p-InP) having a first resistivity (Table II: p-InP conductivity 130 S/m) and 
a bottom portion (FIG. 2, on-chip interconnect: n-InP and/or n-InP (substrate)) having a second resistivity lower than the first resistivity (Table II: n-InP conductivity 20,000, 90,000 S/m), 
the top portion and bottom portion arranged along a vertical direction normal to a surface of the semiconductor substrate (FIG. 2, on-chip interconnect: p-InP, and n-InP, and n-InP (substrate) are arranged along a vertical direction normal to surface of substrate);
a conductor disposed above the top portion of the semiconductor substrate and extending in a plane parallel to the surface (FIG. 1: interconnect; FIG. 2, on-chip interconnect: Metal layer on surface); and
an photonic component disposed on the semiconductor substrate and coupled to the conductor (FIG. 1: Laser Array and/or MZM coupled to RF interconnect).

FIGS. 1 and 2 are reproduced for reference.


    PNG
    media_image1.png
    353
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    616
    media_image2.png
    Greyscale



Regarding claim 10, Yao teaches the PIC of claim 1, wherein the bottom portion has a maximum lateral extent that equals a maximum lateral extent of the top portion (FIG. 2, on-chip interconnect: p-InP and n-InP have same max lateral dimensions).


claim 12, Yao teaches the PIC of claim 1, further comprising a conductive base coupled to the semiconductor substrate via the bottom portion (FIG. 2, on-chip interconnect: Metal on bottom).

Regarding claim 13, Yao teaches the PIC of claim 1, further comprising a dielectric material disposed on the top portion, wherein the conductor is separated from the top portion by the dielectric material (FIG. 2, on-chip interconnect: SiO2 and/or polyimide).

Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 

Claims 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2019/0324345 (Vera Villarroel).

Regarding claim 2, Vera Villarroel teaches the PIC of claim 1, wherein:
the conductor is a first conductor and the PIC further comprises a second conductor above the top portion of the semiconductor substrate and extending in the plane alongside the first conductor, wherein the first conductor and the second conductor are configured to transmit a differential mode RF signal at a frequency between 10 and 100 GHz (FIG. 1A: first and second differential RF conductors 30).


    PNG
    media_image3.png
    821
    474
    media_image3.png
    Greyscale


Yao teaches a PIC using a conductor with a MZM.  Furthermore, Vera Villarroel teaches that it was known for optical components, such as a MZM, to be driven with differential mode RF signals within the claimed frequency range.  See, for example:
[0003] One common technique to high-speed modulation of propagating light, in particular at modulation rates on the order of 10-20 Gigabit per second (Gb/s) and higher, is the travelling wave approach, when the modulating electrical RF signals are applied to properly terminated electrical transmission lines that are electro-optically coupled and velocity-matched to the optical waveguides of the EOM. FIG. 1A schematically illustrates an example broad-band EOM in the form of an MZM 10 with two optical waveguide arms 11, 12 coupled to two electrical differential transmission lines 30 of length L, each formed by an inner signal electrode 22 and an outer signal electrode 21, with corresponding ground electrodes (not shown) and a differential transmission line termination 25. In the SiP platform, the electrodes 21, 22 may be overlaying p/n junctions formed across the waveguide arms that may either inject carriers (forward bias) or deplete carriers (reverse bias) in the waveguide core to modulate the refractive index of the waveguide by means of the carrier plasma dispersion effect. One known approach is a dual-differential modulation, in which each differential transmission line (TL) 30 is driven with a differential RF signal, so that in each differential TL 30 the inner electrode 22 and outer electrode 21 are driven with complementary single-ended RF signals, and the p/n junctions 31 in the waveguide arms 11, 12 are modulated in counter-phase; this effectively doubles the phase modulation amplitude at the output optical combiner of the MZM for a given peak-to-peak (PP) drive voltage Vpp applied to each electrode, as compared to more traditional implementations in which the inner electrodes 22 are grounded. The TL pairs 30 are configured so that the differential RF signals propagate along them at the same velocity as the light that is travelling in the waveguide arms 11, 12. In one common implementation, the PN junctions 31 formed along the length of the TL pairs 30 are reverse-biased, and may be referred to as depletion-mode high-speed phase modulators (HSPMs). However the dual differential modulator of the type illustrated in FIG. 1A may require two differential drivers, or a single differential driver of a double output power, to drive the two electrode pairs 30, which complicates the design. Additionally, further lessening the MZM driver power requirements is desirable in many applications. 
It would have been obvious that the phonic device of Yao (i.e., the MZM) can be implemented in a known manner, such as with first and second conductors carrying differential mode RF signals between 10 and 100 GHz, as taught in Vera Villarroel.  In particular, both references are in the Vera Villarroel).

Regarding claim 21, Vera Villarroel teaches the PIC of claim 1 
wherein the conductor is a first conductor and the PIC further comprises a second conductor above the top portion of the semiconductor substrate and extending in the plane alongside the first conductor (FIG. 1A: first and second differential RF conductors 30) and 
wherein the resistivity of the top portion and the lateral extent of the top portion and the resistivity of the bottom portion and the lateral extent of the bottom portion are configured to provide both suppression of common mode signals, and reduction of RF absorption loss for non-common mode RF signals.



    PNG
    media_image3.png
    821
    474
    media_image3.png
    Greyscale

Yao teaches a PIC using a conductor with a MZM.  Furthermore, Vera Villarroel teaches that it was known for optical components, such as a MZM, to be driven with differential mode RF signals within the claimed frequency range.  See, for example:
[0003] One common technique to high-speed modulation of propagating light, in particular at modulation rates on the order of 10-20 Gigabit per second (Gb/s) and higher, is the travelling wave approach, when the modulating electrical RF signals are applied to properly terminated electrical transmission lines that are electro-optically coupled and velocity-matched to the optical waveguides of the EOM. FIG. 1A schematically illustrates an example broad-band EOM in the form of an MZM 10 with two optical waveguide arms 11, 12 coupled to two electrical differential transmission lines 30 of length L, each formed by an inner signal electrode 22 and an outer signal electrode 21, with corresponding ground electrodes (not shown) and a differential transmission line termination 25. In the SiP platform, the electrodes 21, 22 may be overlaying p/n junctions formed across the waveguide arms that may either inject carriers (forward bias) or deplete carriers (reverse bias) in the waveguide core to modulate the refractive index of the waveguide by means of the carrier plasma dispersion effect. One known approach is a dual-differential modulation, in which each differential transmission line (TL) 30 is driven with a differential RF signal, so that in each differential TL 30 the inner electrode 22 and outer electrode 21 are driven with complementary single-ended RF signals, and the p/n junctions 31 in the waveguide arms 11, 12 are modulated in counter-phase; this effectively doubles the phase modulation amplitude at the output optical combiner of the MZM for a given peak-to-peak (PP) drive voltage Vpp applied to each electrode, as compared to more traditional implementations in which the inner electrodes 22 are grounded. The TL pairs 30 are configured so that the differential RF signals propagate along them at the same velocity as the light that is travelling in the waveguide arms 11, 12. In one common implementation, the PN junctions 31 formed along the length of the TL pairs 30 are reverse-biased, and may be referred to as depletion-mode high-speed phase modulators (HSPMs). However the dual differential modulator of the type illustrated in FIG. 1A may require two differential drivers, or a single differential driver of a double output power, to drive the two electrode pairs 30, which complicates the design. Additionally, further lessening the MZM driver power requirements is desirable in many applications. 
It would have been obvious that the phonic device of Yao (i.e., the MZM) can be implemented in a known manner, such as with first and second conductors carrying differential mode RF signals between 10 and 100 GHz, as taught in Vera Villarroel.  In particular, both references are in the Vera Villarroel).
With regard to the last paragraph, it is not clear what particular structure is being claimed (see the 112(b) rejection above.   However, as discussed in more detail below, it was known that the resistivity and lateral extent of the layers can be varied.  See the discussion of the art below.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 2 above, and further in view of US 2019/0285815 (Sugiyama) and US 5,495,173 (Bockelman).

Regarding claim 3, Yao teaches the PIC of claim 2, wherein:
a propagation loss for the differential mode RF signal in the first conductor is less than 10 dB/cm, and
a propagation loss for a common mode RF signal in the first conductor is at least 10 dB/cm at a frequency between 10 and 100 GHz.

It was known that propagation loss of RF signals is a function of the length of differential signal lines.  See Sugiyama at [0070]:
[0070] By reducing the lengths of the signal wirings 7a to 7d and the lengths of the differential signal wiring pairs 8a to 8d, propagation loss of the radio frequency (RF) signal is reduced and the transmission at that band is improved. Propagation loss is reduced in both the optical waveguides and the electrical signal lines, and the performance of the optical device is improved. In the compact optical device 1B using the photonic IC 2, effective skew adjustment and reduction of optical loss are achieved and the output characteristics of the optical device 1B is improved. 
Therefore, the particular propagation loss recited in the claim can be achieved by adjusting the length of the signal lines.  
Bockelman at col 6, first full paragraph:
According to the present invention, a circuit probe is provided for interfacing the measurement system to the differential circuit of a DUT. The probe incorporates a coupled pair of transmission lines to convey signals having at least two modes of propagation between the measurement system and the differential circuit. Traditionally, transmission lines have been formed such that the even-mode characteristic impedance is much larger than the odd-mode characteristic impedance, i.e., Z.sub.e >>Z.sub.o. With this relationship, the odd-mode propagation is favored over even-mode propagation, due to the mismatch loss of even-mode waves; therefore the differential mode signal is favored. The transmission line pair of the present invention is designed such that the even and odd modes propagate with substantially equal characteristic impedances, i.e., Z.sub.e =Z.sub.o. The use of a transmission line having Z.sub.e =Z.sub.o in the probe is counter-intuitive to prior art design guidelines. However, by using a transmission line with these characteristics, the implementation and use of the measurement system is facilitated. 
This teaches that different propagation losses for differential and common mode signals can be achieved by the selection of signal line characteristics.  Therefore, it would have been obvious that the signal lines can be constructed to provide the particular relationship recited in the claim.  
Regarding operation with RF signals see, for example, col 2, first paragraph under Differential Circuits:
(4)   Referring to FIG. 1, a simplified differential circuit 100 is shown, as may be developed for a radio frequency (RF) or microwave frequency application, in accordance with the present invention. Pairs of coupled transmission lines 110, 120 provide input and output to the differential circuit 100. As is typical in a differential circuit, differential mode signals are described by a difference in voltage and current flow between the individual lines in a coupled pair, where the difference in voltage (.DELTA.V.sub.1, .DELTA.V.sub.2) is not equal to zero. Using these definitions, a signal propagating between the lines of the coupled pairs 110, 120 is not referenced to a ground potential, but rather to each other, and thus the term differential mode signal. This differential mode signal propagates in a transverse electro-magnetic (TEM), or quasi-TEM fashion with a well-defined characteristic impedance and propagation constant. The coupled line pairs 110, 120 allow propagating differentials signals to exist. In the preferred embodiment, the differential circuit 100 has two ports 112, 116, however, the concepts of the present invention is applicable to N-port circuits. 
Regarding the 10-100 GHz range recited in the claim, this is within the RF spectrum (the EHF band), which is consistent with the teachings of Beckelman to operate in the RF spectrum.
In other words, it was known that propagation loss in conductors can be adjusted, and it would have been obvious that the propagation loss can be made to be within the ranges recited in the claim in light of the teachings of the cited art. 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of the paper by PASQUARIELLO entitled “Selective undercut etching of InGaAs and InGaAsP quantum wells for improved performance of long-wavelength optoelectronic devices” and US 2012/0141799 (Kub).

Regarding claim 4, PASQUARIELLO teaches the PIC of claim 1, wherein the top portion has a resistivity of more than 50 ohm-cm, and the bottom portion has a resistivity of less than 50 ohm-cm.

Yao teaches example conductivity/resistivity values for the various layers, including the n-InP and p-InP.  Furthermore, it was known that semiconductor materials have a range of resistivities.  For example, PASQUARIELLO teaches that the resistivity of InP was known to vary in a predictable manner with dopant concentration.  See, for example, FIG 14:

    PNG
    media_image4.png
    569
    664
    media_image4.png
    Greyscale

In particular, resistivity decreases with increasing dopant concentration.  This figure clearly shows data points for n-InP with resistivities less than 50 ohm-cm and p-InP approaching 50 ohm-cm at 1014 cm-3 dopant concentration.  The correlation between resistivity and dopant concentration is clear from this figure and it would have been obvious that resistivities above 50 ohm-cm are possible.
However, in the interests of compact prosecution, Kub is cited to teach that it was known that semiconductors have a broad range of resistivity that overlaps with the scope of the claim.   See, for example:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
In other words, if a semiconductor was desired with a resistivity range outside of that which is possible with InP, it was known that other semiconductors exist with resistivities within the range recited in the claim.  As a result, it would have been obvious that the semiconductor substrate of Yao can be within the recited range of resistivity.  


claim 5, Kub teaches the PIC of claim 4, wherein the top portion has a resistivity of more than 100 ohm-cm, and the bottom portion has a resistivity of less than 20 ohm-cm.

PASQUARIELLO teaches that the resistivity of InP was known to vary in a predictable manner with dopant concentration.  See, for example, FIG 14.  Furthermore, in the interests of compact prosecution, Kub is cited to teach that it was known that semiconductors have a broad range of resistivity.   See, for example:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
In other words, if a semiconductor was desired with a resistivity range outside of that which is possible with InP, it was known that other semiconductors exist with resistivities within the range recited in the claim.  As a result, it would have been obvious that the semiconductor substrate of Yao can be within the recited range of resistivity.  

Regarding claim 6, Kub teaches the PIC of claim 4, wherein the top portion has a resistivity of more than 500 ohm-cm, and the bottom portion has a resistivity of less than 10 ohm-cm.

PASQUARIELLO teaches that the resistivity of InP was known to vary in a predictable manner with dopant concentration.  See, for example, FIG 14.  Furthermore, in the interests of compact prosecution, Kub is cited to teach that it was known that semiconductors have a broad range of resistivity.   See, for example:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
Yao can be within the recited range of resistivity.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2013/0000702 (Demirkan).

Regarding claim 7, Yao teaches the PIC of claim 1, wherein the top portion comprises a dopant having a concentration of less than 1014 cm-3, and wherein the bottom portion comprises a dopant having a concentration of more than 1015 cm-3.

Demirkan teaches that resistivity varies with dopant concentration, where high resistivity corresponds to low dopant concentration, and low resistivity corresponds to high dopant concentration.  See, for example:
[0018] A resistive p-type semiconductor layer 500 is located over the first electrode 200. The resistivity of semiconductor materials may vary widely depending on the amount of doping (e.g., the resistivity of doped semiconductors may vary from approximately 10.sup.-7 to 10.sup.2 .OMEGA.-cm). Thus, the resistive p-type semiconductor layer 500 may comprise a relatively thin layer of high resistivity (intrinsic or low doped) material or a relatively thick layer of a low resistivity (highly doped) material. Alternatively, the resistive p-type semiconductor layer 500 may comprise two or more layers of high resistivity and low resistivity materials. Preferably, the resistance of the resistive p-type semiconductor layer 500 is in the range of 10.sup.1 to 10.sup.6 ohm-cm. The resistive p-type semiconductor layer 500 may be made of any p-type semiconductor material. In one embodiment, the resistive p-type semiconductor layer 500 comprises CIGS. In another embodiment, resistive p-type semiconductor layer 500 comprises a layer of p-CIGS (e.g., slightly Cu deficient CIGS) on a layer of p-Si (e.g., Si doped with a low concentration of B, e.g. 10.sup.12 to 10.sup.15 cm.sup.-3 dopant density of B to achieve 10.sup.1 to 10.sup.4 ohm-cm resistivity.
It also provides an example with a low concentration of dopants (with a relatively high resistivity) in the range of 1012 to 1015 cm3.  This range is within the scope of “a dopant having a concentration of less than 1014 cm-3”.
Furthermore, as this is characterized as a “low concentration”, it would have been obvious that a “high concentration” is greater than the recited range, which would place it within the scope of “a dopant having a concentration of more than 1015 cm-3”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above.

Regarding claim 8, Yao teaches the PIC of claim 1, wherein the top portion comprises silicon, and the bottom portion comprises silicon.

Yao teaches the first and second layers as InP, and InP is a semiconductor.  However, other materials are also known to be semiconductors, including Silicon, and the Examiner takes Official Notice thereof.  It would have been obvious that the semiconductor layers taught in Yao can be modified to be other semiconductor materials, such as Silicon.  

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2018/0175113 (Furuya).

Regarding claim 9, Furuya teaches the PIC of claim 1, wherein the bottom portion has a maximum lateral extent that is wider than a maximum lateral extent of the top portion (FIG. 1A).

FIG. 1A is reproduced for reference.

    PNG
    media_image5.png
    132
    460
    media_image5.png
    Greyscale

In particular, it teaches that layers in a semiconductor device can have different lateral alignments, so that the maximum lateral extent of one layer is wider or narrower than that of another layer.  It would have been obvious that the layers of claim 1 can be implemented in a similar manner, such that the maximum lateral extent of the bottom portion is wider than a maximum lateral extent of the top portion.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2002/0074552  (Weeks).

Regarding claim 11, Yao teaches the PIC of claim 1, wherein the top portion has a thickness of between 20 and 250 um, and the bottom portion has a thickness of between 200 and 1000 um.

Yao teaches that it was known for semiconductor layers, such as InP to have a variety of thincknesses (e.g., see Table II).  Furthermore, Weeks teaches that semiconductor layers can be formed with a variety of thicknesses, such as greater than 250 microns.  See [0050]:
[0050] Silicon substrate may have any dimensions as used in the art. Suitable diameters include, but are not limited to, 2 inches, 4 inches, 6 inches, and 8 inches. In some embodiments, silicon substrate 14 is relatively thick, for example, greater than 250 microns. Thicker substrates are generally able to resist bending which can occur, in some cases, in thinner substrates. 
This is within the scope of the bottom portion recited in the claim.  Furthermore, the cited portion of Weeks teaches a “thick” layer, so that it would have been obvious that a non-thick or thin layer will be thinner than the thick layer, which puts it within the scope of the top portion.  
It would have been obvious that the semiconductor layers can be implemented in a known manner, such as within the range of thicknesses taught in Weeks.  
The Examiner notes that the cited portion of Weeks mentions “Silicon”.  However, Silicon and InP are both semiconductors so that it would have been obvious that a thickness range of silicon is also relevant to other semiductors, such as InP.  Alternatively, It would have been obvious that InP can be replaced with another semiconductor, such as Silicon.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 8,053,335 (Yonehara).

Regarding claim 14, Yao teaches the PIC of claim 1, further comprising a first interface material disposed between the top portion and the bottom portion, wherein the first interface material has a thickness of less than 10 um.

Yao teaches different layers formed together.  Furthermore, it was known that bonding material can be used to bond different layers of a semiconductor, and that the bonding material can have a thickness within the claimed range.  See, for example, Yonehara at col. 8, second paragraph:
(53)    In this example, the thickness of the bonding layer 205 is approximately in a range from 1.0 micron to 10 microns. With a thickness below 1.0 micron, the bonding effect decreases. With a thickness above 10 microns, there is a possibility that the situation of wiring breakage at steps and the like arises when the functional region is electrically connected to the driver circuit and the like formed on the second substrate with the metal wiring after the functional region is transferred to the second substrate. 
Therefore, it would have been obvious that the layers of semiconductor taught in Yao can be implemented in a known manner, such as bonding them with a bonding material with the known thickness as taught in Yonehara.  In particular, both teach in the same technical art (e.g., semiconductors) and the results would have been predictable.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 14 above, and further in view of US 2018/0175113 (Furuya).

Regarding claim 15, Yao teaches the PIC of claim 14, wherein the first interface material comprises an adhesive or solder.

As discussed in claim 14, it would have been obvious to use a bonding material, and adhesives are a class of bonding materials.   Furthermore, solder was well-known in the field of electronics to fasten together electrical components and make an electrical connector, and the Examiner takes Official Notice thereof.  Therefore, it would have been obvious that adhesives or solder could be used as the bonding material.  
Furthermore, in the interests of compact prosecution, Furuya is cited to teach the use of adhesives in similar structure to bond components together.  See [0056]:
[0056] The metal board 20 and the base member 21 are made of a metal such as copper (Cu). The metal board 20, the base member 21 and the semiconductor chip 16 are bonded with each other through an adhesive agent such as an Ag paste of which conductivity is high. Heat generated in the semiconductor element 15 is released through the base member 21 and the metal board 20. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above.

Regarding claim 16, Yao teaches the PIC of claim 1, wherein the photonic component is a diode modulator (FIG. 1: MZM modulates laser in laser array).

Regarding the lasers being diodes, it was well-known that lasers can be implemented as laser diodes, and the Examiner takes Official Notice thereof.  It would have been obvious that the lasers in the laser array of Yao can be implemented in a known manner, such as laser diodes.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of the paper by PASQUARIELLO entitled “Selective undercut etching of InGaAs and InGaAsP quantum wells for improved performance of long-wavelength optoelectronic devices” and US 2012/0141799 (Kub).

Regarding claim 17, Yao teaches a method to fabricate a photonic device, comprising:
forming a conductor (FIG. 1: interconnect; FIG. 2: top Metal) and a photonic component (FIG. 1: MZM, laser array) on a first semiconductor layer (FIG. 2: p-InP);
providing a second semiconductor layer underneath the first semiconductor layer (FIG. 2: N-InP), the second semiconductor layer having a resistivity of less than 50 ohm-cm, wherein at least a portion of the first semiconductor layer in between the conductor and the second semiconductor layer has a resistivity of more than 50 ohm-cm.

Yao teaches example conductivity/resistivity values for the various layers, including the n-InP and p-InP.  Furthermore, it was known that semiconductor materials have a range of resistivities.  For example, PASQUARIELLO teaches that the resistivity of InP was known to vary in a predictable manner with dopant concentration.  See, for example, FIG 14:

    PNG
    media_image4.png
    569
    664
    media_image4.png
    Greyscale

In particular, resistivity decreases with increasing dopant concentration.  This figure clearly shows data points for n-InP with resistivities less than 50 ohm-cm and p-InP approaching 50 ohm-cm at 1014 cm-3 dopant concentration.  The correlation between resistivity and dopant concentration is clear from this figure and it would have been obvious that resistivities above 50 ohm-cm are possible.
However, in the interests of compact prosecution, Kub is cited to teach that it was known that semiconductors have a broad range of resistivity that overlaps with the scope of the claim.   See, for example:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
In other words, if a semiconductor was desired with a resistivity range outside of that which is possible with InP, it was known that other semiconductors exist with resistivities within the Yao can be within the recited range of resistivity.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 17 above, and further in view of US 8,053,335 (Yonehara).

Regarding claim 18, Yao teaches the method of claim 17, wherein the first semiconductor layer is part of a first substrate, the second semiconductor layer is part of a second substrate, and wherein providing the second semiconductor layer underneath the first semiconductor layer comprises:
bonding the first substrate to the second substrate subsequent to forming the conductor and the photonic component on the first semiconductor layer.

Yao teaches different layers formed together.  Furthermore, it was known that bonding material can be used to bond different layers of a semiconductor, and that the bonding material can have a thickness within the claimed range.  See, for example, Yonehara at col. 8, second paragraph:
(53)    In this example, the thickness of the bonding layer 205 is approximately in a range from 1.0 micron to 10 microns. With a thickness below 1.0 micron, the bonding effect decreases. With a thickness above 10 microns, there is a possibility that the situation of wiring breakage at steps and the like arises when the functional region is electrically connected to the driver circuit and the like formed on the second substrate with the metal wiring after the functional region is transferred to the second substrate. 
Therefore, it would have been obvious that the layers of semiconductor taught in Yao can be implemented in a known manner, such as bonding them with a bonding material with the known thickness as taught in Yonehara.  In particular, both teach in the same technical art (e.g., .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 18 above, and further in view of US 2002/0074552  (Weeks) and 2004/0219765 (Reif).

Regarding claim 19, Darbinyan teaches the method of claim 18, wherein bonding the first substrate to the second substrate comprises:
grinding a bottom side of the first substrate, such that a thickness of the first substrate is between 20 and 250 um; and
bonding the bottom side of the first substrate to the second substrate.

As discussed in claim 18, it would have been obvious to bond the layers together.  

Substrate thickness.
Weeks teaches that substrates may have a variety of thicknesses.  One example of a “thick” substrate is greater than 250 microns.  See [0050]:
[0050] Silicon substrate may have any dimensions as used in the art. Suitable diameters include, but are not limited to, 2 inches, 4 inches, 6 inches, and 8 inches. In some embodiments, silicon substrate 14 is relatively thick, for example, greater than 250 microns. Thicker substrates are generally able to resist bending which can occur, in some cases, in thinner substrates. 
However, there is no reason the substrate cannot be made thinner than this (i.e., a “thin” substrate), which puts it within the scope recited in the claim.  See also the discussion below regarding grinding to reduce thickness.


Grinding
Regarding the grinding the substrate, it was well-known that substrates can be ground to reduce thickness.  See, for example, Reif at [0052]:
[0052] Referring collectively to FIGS. 1A and 2A, the processing handle member 26 can be used to retain the original semiconductor substrate 88 in position while removing a predetermined amount of bulk substrate 24 from the bottom surface 24a (FIG. 1A) of the original-handle complex 99. It should be understood that many processes known to those of ordinary skill in the art can be used to remove the predetermined amount of the bulk substrate from the bottom surface 24a of the original-handle complex 99, such as aqueous chemical etching, plasma etching, or any other chemical and/or mechanical techniques including but not limited to, lapping or other mechanical grinding techniques, which can be controlled to stop on the buried oxide layer 3a that separates the semiconductor device layer 2a from the substrate 24. In one embodiment, the buried oxide layer that separates the semiconductor device layer 2a from the substrate 24 is approximately 400 nm thick and serves to seal and protect the thin semiconductor device layer 2a. 
It would have been obvious that a known process, such as grinding, can be used to remove thickness from the substrate to achieve a desired thickness.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 17 above, and further in view of US 5,811,874 (Lee).

Regarding claim 20, Lee teaches the method of claim 17, wherein the first semiconductor layer and the second semiconductor layer are part of a semiconductor wafer, and the method further comprises:
doping the first semiconductor layer such that the first semiconductor layer has a resistivity of less than 50 ohm-cm; and
doping the second semiconductor layer such that the second semiconductor layer has a resistivity of more than 50 ohm-cm.

Lee teaches to manufacture semiconductor devices on a wafer, including changing the resistivity of selected regions of the wafer by doping.  See col 1, third paragraph:
In the wafer fabrication stage, the semiconductor device or integrated circuit (IC) is created in and on the wafer surface through varied sophisticated processes depending on the particular function of the device. Although the actual number of steps the wafer goes through will vary depending on the type and complexity of the circuit being built during the wafer fabrication, there are three basic operations which are performed on the wafer, including: (1) layering, in which thin layers of different materials are grown on or added to the wafer surface; (2) patterning, in which portions of the thin layers are selectively removed from the wafer; and (3) doping, in which the resistivity and conductivity type of selected regions in the wafer are changed by the addition of dopants. 

Resistivities.
Regarding the particular resistivities recited in the claim, Kub teaches that semiconductors were known to have a wide resistivity range.  In particular, see:
[0045] A semiconductor material has bulk resistivity value between 0.0005 ohm-cm and 10.sup.10 ohm-centimeter. 
It would have been obvious that the semiconductor substrates can be doped to a known resistivity, such as to values in the range taught in Kub.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,852,472 (Ling) teaches a general structure for a PIC including a silicon substrate layer 505, insulator layer 510, and optical waveguide 515 on top of the insulator layer 510.

    PNG
    media_image6.png
    340
    403
    media_image6.png
    Greyscale

See col. 7, 2nd-4th full paragraphs:
(49)    FIGS. 5 and 6 are diagrams 500, 600 of exemplary silicon-on-insulator (SOI) based optical waveguides, according to one or more embodiments. The features of the diagrams 500, 600 may be used in conjunction with other embodiments. For example, the multiplexer 115 and/or demultiplexer 125 of FIG. 1 may be implemented in a silicon photonic chip using the SOI structures illustrated in the diagrams 500, 600. 

(50)    In some embodiments, a silicon substrate 505 comprises a bulk silicon (Si) substrate in which one or more features or materials for active optical device(s) to be produced (e.g., a laser, detector, modulator, absorber) are pre-processed. The thickness of the silicon substrate 505 may vary depending on the specific application. For example, the silicon substrate 505 may be the thickness of a typical semiconductor wafer (e.g., 100-700 microns), or may be thinned and mounted on another substrate. 

(51)    The diagrams 500, 600 each depict the silicon substrate 505, an insulator layer 510 disposed above the silicon substrate 505, and an optical waveguide 515 formed in a waveguide layer 520 disposed above the insulator layer 510. In some embodiments, the insulator layer 510 comprises a buried oxide (BOX) layer formed of silicon dioxide. The thickness of the insulator layer 510 may vary depending on the desired application. In some embodiments, the thickness of the insulator layer 510 may range from less than one micron to tens of microns. The thickness of the waveguide layer may range from less than 100 nm to greater than a micron. More specifically, the waveguide layer may be between 100-300 nm thick. 
As discussed above, variations in the thicknesses of both layers is expressly contemplated.  Also, this teaches that the substrate 505 may include features or materials for “active optical devices(s)”.
 US 7,703,993 (Darbinyan) at FIG. 1A teaches first and second substrates 102, 104 that are bonded together, and a photonic device 130 and an IC 133 on the surface of one of the substrates 104.  

    PNG
    media_image7.png
    344
    531
    media_image7.png
    Greyscale

See also col. 3, second full paragraph:
(13)    The present invention relates generally to the packaging of optoelectronic devices. Referring initially to FIG. 1(a)-1(d), an optoelectronic package 100 in accordance with one embodiment of the invention will be described. The package includes a coupler 101 formed from a pair of substrates 102, 104 that are bonded together. The bonded substrates have facing fiber channel recesses 107, 109 that together form a side opening channel 111 suitable for receiving one or more optical fibers 120. 
It also teaches that the substrates can be oriented in any direction, so that what is illustrated as the top can be the bottom.  See col. 3, third full paragraph:
(14)    For the purposes of the description, the upper substrate 102 illustrated in FIG. 1(a) is referred to as the "top" substrate, and the lower substrate 104 in the drawing is referred to as the "bottom" substrate. However, it should be appreciated that the described package may be oriented in virtually any direction so the designations of the substrates as top and bottom is used arbitrarily for descriptive purposes only and is not intended to infer a specific orientation of the illustrated device in use or operation.
FIG. 1d illustrates electrical traces 135 connecting the photonic 130 and IC 133 devices.

    PNG
    media_image8.png
    366
    504
    media_image8.png
    Greyscale

See also col. 3, fourth full paragraph:
(15)    The bottom substrate 104 carries a photonic device 130 and an integrated circuit device 133. Electrical traces 135 (FIG. 1(d)) are formed on the bottom surface of the bottom substrate to electrically connect the integrated circuit device 133 to the photonic device 130 and to I/O pads 137. Electrical interconnects such as solder balls 139 may then be used to electrically and mechanically connect the I/O pads 137 (and thus the integrated circuit device 133) to external devices such as a printed circuit board or other suitable device or substrate. 
The phonic device is taught broadly, as discussed in col. 3, fifth full paragraph:
(16)    The photonic device 130 may be any type of device that includes at least one photonic element that transmits or receives light signals. By way of example, in various embodiments, the photonic device 130 may include a semiconductor laser diode, as for example, a vertical-cavity surface-emitting laser (VCSEL). In these embodiments, the photonic device 130 may be configured to emit a laser beam. In one specific embodiment, the VCSEL may be configured to emit light having a wavelength of approximately 850 nm. In other embodiments, the photonic device 130 may include a photodetector that receives and detects light. In still other embodiments, the photonic device may function as a transceiver that both emits and receives light signals. Additionally, the photonic device 130 may have any desired number of photonic elements. As will be appreciated with those familiar with the art, there are a number of commercially available photonic devices that include multiple laser diodes and/or multiple photodetectors. In the embodiment illustrated in FIG. 1, a single photonic device having a single photonic element is provided. However, it should be appreciated that in other embodiments multiple (indeed any desired number of) photonic devices may be mounted on the bottom substrate 104 and each photonic device may have any desired number of photonic elements. When multiple numbers of photonic devices are provided, appropriate traces 135 may be formed on the bottom surface 105 of the bottom substrate 104 to provide the desired electrical connections between components. 
The substrates may be formed from a variety of materials.  See, for example, col. 8, third to last paragraph:
 (43)    As mentioned above, the substrates may be formed from a wide variety of materials. By way of example, plastic, glass and silicon wafers all work well. When transparent materials such as glass or plastic are used as the bottom substrate, vias do not necessarily need to be formed in the bottom substrate in order to provide an optical path between the photonic device and the reflective surface. When plastics are used, high-temperature rated thermoplastics that are suitable for use in semiconductor packaging applications such as polyetherimide (e.g., (e.g., Ultem.TM., Siltem.TM., or Extem.TM.) or other polyimides tend to work particularly well, although a variety of other plastics may be used as well. 
US 2004/0232412 (Bergener) teaches examples of semiconductor doping and resultant resistivity.  See, for example:
[0007] The present invention is drawn to semiconductor devices that contain group II-VI semiconductor materials. The devices may include a p-n junction containing a p-type group II-VI semiconductor material and an n-type semiconductor material. The p-type group II-VI semiconductor includes single crystal group II-VI semiconductors containing atoms of group II elements, atoms of group VI elements, and one or more p-type dopants. The p-type dopant concentration is greater than about 10.sup.16 atoms.multidot.cm.sup.-3, the semiconductor resistivity is less than about 0.5 ohm.multidot.cm, and the carrier mobility is greater than about 0.1 cm.sup.2/V.multidot.s. The semiconductor devices may include light emitting diodes, laser diodes, field effect transistors, and photodetectors.
US 2008/0102022 (Arakawa) teaches examples of semiconductor doping and resultant resistivity.  See, for example:
   [0060] As described above, in the embodiment, concerning a CdZnTe compound semiconductor single crystal for an optical device which is made to have p-type low resistivity by doping with Group 1 (1A) elements, the degradation of purity of the crystal by a dopant and other impurities can be suppressed and the resistivity can be in the range of 10 to 10.sup.4 .OMEGA.cm by making the total amount of Group 1 (1A) elements included in the crystal be in the range of 5.times.10.sup.14 to 6.times.10.sup.15cm.sup.-3, and the total amount of Group 13 (3B) +Group 17 (7B) elements included in the crystal be less than 2.times.10.sup.15cm.sup.-3 and less than the total amount of the Group 1 (1A) elements. Accordingly, the degradation of the electric properties accompanying the degradation of purity of the crystal can be avoided. Therefore, an optical device made with an epitaxial crystal having excellent electric properties (mobility, I-V degradation property, and the like) can be provided by using the above described CdTe system compound semiconductor single crystal as a substrate for optical devices such as an infrared sensor and the like. 
US 2010/0108133 (Bhagavatula) teaches examples of semiconductor dimensions.  See, for example:
[0047] Generally, the thickness of the semiconductor layer 104 is in the range of about 1-10 um, whereas the thickness of the substrate 102 is on the order of 100s of microns. The refractive indices of the substrate 102 and semiconductor layer 104 are such that the distance between the bounces of the waveguide rays of the structure are determined by the formula discussed above. The height of the substrate 102 should be between a few millimeters to a couple of centimeters in order to achieve a substantial number of bounces and resultant high light absorption in the p-n junctions 106. The absorption may be substantially improved when the light is waveguided within a semiconductor layer 104 of the 1-2 um. In such case, each bounce takes only a few microns and the height of the substrate 102 need only be a few tens to a few hundreds of microns to achieve a significant number of bounces and high absorption.

US 2009/0065051 (Chan) teaches a semiconductor including a substrate 101, adhesive layer 103, and crystalline layer 105 on which the devices are formed.  See:

    PNG
    media_image9.png
    446
    517
    media_image9.png
    Greyscale


[0024] FIG. 1 is a simplified side-view diagram of a photovoltaic device according to an embodiment of the present invention. This diagram is merely an example, which should not unduly limit the scope of the claims herein. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As shown is a based material for a photovoltaic device 100. The device has a support substrate 101 having a support surface 102 region. In a specific embodiment, the support substrate can be a metal, dielectric, or semiconductor, or any combination of these. The support substrate can also be an organic polymer material, composite, or other structural entity according to a specific embodiment. As merely an example, the metal can be stainless steel, aluminum, molydenum, titanium, or silicides, including oxides of these metals. As merely an example, the dielectric material can be glass, quartz, organic polymer, or ceramics. As merely an example, the semiconductor can be silicon, including amorphous silicon, polysilicon, solar-grade silicon, and other forms of silicon. Of course, there can be other variations, modifications, and alternatives. 

[0025] In a specific embodiment, the device has a thickness of crystalline material 105 characterized by a plurality of worm hole structures therein overlying the support surface region of the support substrate. In a specific embodiment, the crystalline material is a semiconductor material, which serves as a base material for a photovoltaic device. As an example, the material can be single crystal silicon, silicon germanium, gallium arsenide, Group II/VI, or Group III/V materials. Alternatively, the material can be composites, layered, graded, or others, depending upon the specific embodiment. Of course, there can be other variations, modifications, and alternatives. 

[0026] In a specific embodiment, the worm hole structures are characterized by a density distribution. In a specific embodiment, the pores per volume density is higher near surface region 107 than at interface region toward the surface region 102 of the support substrate. Of course, there can be variations, modifications, and alternatives. 

[0029] Referring again to FIG. 1, the device has a glue layer 103 provided between the support surface region and the thickness of crystalline material. In a specific embodiment, the glue layer is selected from spin on glass, an eutectic material, a polymer, or a metal layer. In a specific embodiment, the spin on glass is silicate material, but can be others. In a specific embodiment, the eutectic material alloys are aluminum-silicon and indium-palladium, but can be others. In a specific embodiment, the polymer can be epoxy, which is organic in characteristic. Alternatively, the metal layer can be tungsten, tin or aluminum. Of course, there can be other variations, modifications, and alternatives.
US 2019/0171084 (Parker).teaches that it was known to use first and second conductors to carry the modulating signals to a MZM.  See, for example, FIG. 2 and [0019]:

    PNG
    media_image10.png
    623
    941
    media_image10.png
    Greyscale

[0019] FIG. 2 is a top view of a portion of an example PIC including an example Mach-Zehnder modulator 200 with two electrodes, 202, 203, in accordance with one embodiment. To illustrate that the Mach-Zehnder modulator 200 is only one among multiple photonic devices within the PIC, the depicted portion also shows a second device 205, which includes a waveguide and two electrodes.
It also teaches that it was known to operate between 10 and 100 GHz.  See, for example:
[0004] FIG. 1 depicts, in cross-sectional view, a portion of an SOI substrate 100 with an RF transmission line 102 disposed thereon, illustrating the basic layer structure of the substrate 100 and the origin of RF losses therein. As shown, the SOI substrate 100 includes a silicon handle 104, a buried oxide (BOX) layer 106 (e.g., made substantially of silicon dioxide) thereabove, a silicon device layer 108 on top of the BOX layer 106, and, optionally, a cladding layer 110 (e.g., made of a dielectric material) above the silicon device layer 108. (In the absence of a separate cladding layer 110, air serves as the cladding.) Photonic devices (not shown) may be embedded in the silicon device layer 108 and/or the cladding layer 110. The transmission line 102 generally includes multiple metal traces (e.g., two, as shown) that function as electrodes. As an RF electrical current is applied to these electrodes, an RF electrical field that extends through the SOI substrate 100 is formed, as indicated by the field lines 112. Parasitic conductive layers 114 formed at the interfaces of the BOX layer 106 with the silicon handle 104 and with the silicon device layer 108 allow for electric currents to flow in response to the electric field, reducing its field strength and thereby contributing to the RF losses in the substrate 100; substantial losses may occur, for example, in the frequency range from about 0.1 GHz to 40 GHz or even higher. In order to enable lower propagation loss in the transmission line 102, it is desirable to find ways of reducing these substrate losses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/DARREN E WOLF/Primary Examiner, Art Unit 2636